Opinion filed October 31, 2018




                                       In The

        Eleventh Court of Appeals
                                    ___________

                                 No. 11-18-00277-CR
                                    ___________

           LARRY GORDON CARPENTER, JR., Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR24337


                      MEMORANDUM OPINION
      Larry Gordon Carpenter, Jr. has filed an untimely notice of appeal in this
cause. He attempts to appeal his conviction for the offense of assault family
violence. We dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on July 11, 2018, and that his notice of appeal was placed in the mail on
October 9 and filed on October 10, 2018. Pursuant to Rule 26.2(a) of the Texas
Rules of Appellate Procedure, a notice of appeal is due to be filed either (1) within
thirty days after the date that sentence is imposed in open court or (2) if the defendant
timely files a motion for new trial, within ninety days after the date that sentence is
imposed in open court. A notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this court
reflect that Appellant filed a request for findings of fact and conclusions of law on
July 17 but that Appellant did not file a motion for new trial. Because Appellant did
not timely file a motion for new trial, the notice of appeal was due thirty days after
he was sentenced. See Starks v. State, No. 12-05-00131-CR, 2005 WL 1000567
(Tex. App.—Tyler Apr. 29, 2005, no pet.) (mem. op., not designated for publication)
(holding that request for findings of fact did not extend timeline for filing a notice
of appeal in a criminal case); see also State v. Cullen, 195 S.W.3d 696, 700 (Tex.
Crim. App. 2006) (stating that time to perfect appeal is unaffected by requirement
on trial court to enter findings and conclusions regarding a motion to suppress).
Appellant’s notice of appeal was not timely filed. Absent a timely filed notice of
appeal or the granting of a timely motion for extension of time, we do not have
jurisdiction to entertain this appeal. Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996);
Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993).
      When the appeal was filed in this court, we notified Appellant by letter that
the notice of appeal appeared to be untimely and that the appeal may be dismissed
for want of jurisdiction. We requested that Appellant respond to our letter and show
grounds to continue. Appellant filed a response, but he has not shown any grounds
upon which this court may continue this appeal. We have considered Appellant’s
response; however, we are without authority to proceed with this appeal or to grant
a request to continue with an out-of-time appeal. See Slaton, 981 S.W.2d at 210.
We note that Appellant’s counsel indicated that he is pursuing a writ of habeas


                                            2
corpus to obtain permission from the Court of Criminal Appeals to pursue an out-
of-time appeal.
        We dismiss this appeal for want of jurisdiction.


                                                                            PER CURIAM


October 31, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3